Moore, J.
This is certiorari to the Industrial Accident Board, brought by Kate Vereeke as claimant against the city of Grand Rapids, for compensation for the death of her son, David Vereeke, who was *475killed while in the discharge of his duties as an employee of the city of Grand Rapids. At the inception of this cause, the parties, desiring to avoid the expense and delay of arbitration, entered into a stipulation whereby they waived the action of arbitrators. The stipulation contained the following:
“That the arbitration of the matters in difference between the parties hereto, provided for in said Workmen’s Compensation Law, be and the same is hereby waived, and the decision of said matters is hereby submitted to the Industrial Accident Board, sitting as a full board, the same as if this cause had proceeded to arbitration under said law and the decision on arbitration therein had been appealed from and said cause thereby brought before the full board on appeal from such decision. It is further stipulated and agreed that the decision of said board in this cause pursuant to this stipulation, and based upon the facts set forth herein, shall be valid and binding, and shall have the same validity, force, and effect as if said cause had proceeded in arbitration in due course, and was brought before the full board on appeal duly taken from the decision of an arbitration committee therein.”
The stipulation showed the amount earned was $19.50 a week of which he contributed to his mother $12 a week.
This stipulation was signed on the 5th day of March, 1914. After the signing of it and before action was taken by the Industrial Accident Board, the father of the deceased, whom the mother had divorced, attempted to prevent the mother from obtaining any benefit under the compensation law, and filed with the Industrial Accident Board objections to her claim, insisting she was not dependent upon her son. The return of the Accident Board contains the following :
“That a petition was filed in said cause by Cornelius Vereeke, the former husband of the applicant, Kate Vereeke, claiming for reasons set forth in said peti*476tion that the applicant, Kate Vereeke, was not entitled to receive or recover any compensation in said cause; that said cause came on to be heard before the board on due notice to all of the parties, said hearing being held at the office of the Industrial Accident Board on the 22d day of April, 1914, and that said Cornelius Vereeke did not appear at said hearing and did not offer _ or file any proofs tending to support his said petition; that on said hearing in said cause, said applicant, Kate Vereeke, was sworn as a witness in her behalf.”
After counsel for Mrs. Vereeke concluded his examination of her the following occurred:
“Mr. Reaves: Q. What other income did you have, Mrs. Vereeke, besides the $12 Dave gave you?
“A. John, my little boy, just commenced to work about a year ago next June, he ain’t very strong, so he just got little odds and ends working in five-cent shows and like that. He went to school and worked after school in the Vaudette; he was usher there.
“Mr. Reaves: Q. That was all the income you had?
“A. John wasn’t getting very much in the Vaudette. I got a little from him, and I had an old man there; I got some from him, too.
“Q. The old man boarded there?
“A. Yes, sir.
“Q. How much did you get from him?
“A. Four dollars.
“Q. How long was he boarding there?
“A. A couple of years.
“Mr. Allen: He was your father?
“A. - Yes, sir; he was my pa.”
No further explanation was made of her relations with her father or her son John.
The Accident Board made an order allowing Mrs. Vereeke $6 a week for 300 weeks, and a present payment of $124. Mrs. Vereeke seeks a review of this order claiming:
“First. Assuming that the board had the right to go outside of the stipulated facts, there was nothing *477in the evidence that could justify the decision of the board.
“Second. The parties having agreed upon the facts, the statute delegated no authority to the board to disregard the agreement.
“Third. The board having authorized a stipulation, and the parties having stipulated, the agreement should be treated the same as a case made or a stipulation of facts by the parties in the case.”
A great many authorities are cited to show that the Industrial Accident Board was bound by the stipulation. We think it clear, however, that the purpose of the stipulation was to avoid the necessity of a hearing before arbitrators, and to get the direct action of the Industrial Accident Board.
Section 5, pt. 3, of Act No. 10, Public Acts, Extra Session 1912 (2 How. Stat. [2d Ed.] §3973), reads:
“If the employer, or the insurance company carrying such risk, or commissioner of insurance, as the case may be, and the injured employee reach an agreement in regard to compensation under this act,_ a memorandum of such agreement shall be filed with the Industrial Accident Board, and, if approved by it, shall be deemed final and binding upon the parties thereto. Such agreements shall be approved by said board only when the terms conform to the provisions of this act.”
Section 11 provides what shall be done if a claim for review is filed. It is apparent from the record that when the divorced husband denied the right of the claimant to an order for support growing out of the death of her son, claimant and her counsel proceeded upon the theory that a hearing before the Industrial Accident Board should be had. It was not then urged that the parties were bound by the stipulation, but without objection the hearing was entered upon. It is not necessary to intimate what the situation would have been if the claimant had relied upon the stipulation, nor what the effect would have been *478if she had explained more in detail her relations with her father and her son John. She did not do either of these things.
The order of the Industrial Board is affirmed.
Brooke, C. J., and McAlvay, Kuhn, Stone, Ostrander, Bird, and Steere, JJ., concurred.